Citation Nr: 9910761	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  The veteran had 
active service from May 1943 to December 1953 and from June 
1955 to December 1958. 

Additionally, the Board notes that, in the June 1998 informal 
hearing presentation, the veteran's representative requested 
on behalf of the veteran consideration of a claim for service 
connection for a psychiatric disorder secondary to the 
veteran's service connected total left and right knee 
replacement disabilities, as well as consideration of service 
connection for all of the veteran's nonservice connected 
disorders as secondary to his service connected disabilities, 
as per Allen v. Brown, 7 Vet. App. 439 (1995).  However, as 
the only issue currently before the Board is that set forth 
on the title page of this decision, these matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service connected disabilities are 
residuals of total right knee replacement, evaluated as 60 
percent disabling, residuals of total left knee replacement, 
evaluated as 60 percent disabling, and multiple laceration 
scars of the head, face and lip, evaluated as 
noncompensabling disabling.  His combined service connected 
disability rating is 80 percent.

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded a VA 
examination.  The Board is satisfied that all relevant 
evidence has been obtained regarding the claims, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the veteran contends that, due to the severity 
of his service connected disabilities, he is currently 
unemployable, and thus, is entitled to a total rating based 
upon individual unemployability due to service-connected 
disabilities.  At present, the veteran is service connected 
for the residuals of total left and right knee replacements, 
both disabilities rated as 30 percent disabling, as well as 
is service connected for multiple laceration scars of the 
head, face and upper lip rated as 0 percent disabling.

The report of a December 1997 VA examination reflects that 
the veteran's gate was normal.  It notes that he had 
bilateral knee replacement with occasional pain.  He required 
a cane and bilateral knee braces for assistance.  Range of 
motion of the knee was from 10 degrees extension to 100 
degrees flexion without pain.  There was severe medial and 
lateral laxity of both knees.  The diagnosis included 
bilateral total knee replacement and severe instability of 
both knees.  The examiner commented that the veteran was 
unable to perform any occupation due to severe instability of 
both knees and tremors of the upper extremities.  

The veteran's knees have been evaluated under the provisions 
of 38 C.F.R. § Part 4 Diagnostic Code 5055 (1998).  
Diagnostic Code 5055 provides that for intermediate degrees 
of residual weakness, pain or limitation of motion rate by 
analogy to Diagnostic Codes 5256, 5261, or 5262 of the Rating 
Schedule, with a minimum rating of 30 percent.  Where there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity a 60 percent evaluation 
will be assigned.

While the veteran does not have severe painful motion, he 
does have severe instability.  Therefore, the Board concludes 
that the evidence is equipoise with respect to whether the 
veteran's bilateral knee disability more nearly approximates 
the criteria for a 60 percent evaluation.  In resolving all 
doubt in the veteran's behalf a 60 percent evaluation for 
each of his knees is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7 (1998).

The veteran's service connected disabilities are residuals of 
total right knee replacement, evaluated as 60 percent 
disabling, residuals of total left t knee replacement, 
evaluated as 60 percent disabling, and multiple laceration 
scars of the head, face and lip, evaluated as 
noncompensabling disabling.  His combined service connected 
disability rating is 80 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria 
requirement for the assignment of a total rating based upon 
individual unemployability.

A review of the record reflects that the veteran has a GED 
and training as a pipefitter.  He has employment experience 
as a pipefitter.  The record reflects that the veteran is not 
currently employed, and has not been employed for several 
years. While the physician indicated that the veteran was 
unemployable due to his knees and tremors of the upper 
extremities, with consideration of the limitations imposed by 
his service-connected bilateral knee disability, with respect 
to his ability to perform physical labor, as well as his 
education and occupational experience, the evidence is in 
equipoise as to whether the veteran would be able to perform 
any occupation.  In resolving all doubt in the veteran's 
behalf, the Board finds the veteran is unable to secure or 
follow a substantially gainful occupation because of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4.


ORDER

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

